                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA                      )
                                               )
 vs.                                           )   No. 3:19-CR-00203
                                               )        REEVES/GUYTON
 WILLIE CLYDE PUCKETT, JR.                     )



                                         ORDER



       Magistrate Judge C. Clifford Shirley filed a Report and Recommendation

recommending the Court: (1) grant defendant’s motion to withdraw his not guilty plea; (2)

accept his plea of guilty to the charge in the Indictment; (3) adjudicate defendant guilty of

the charge set forth in the Indictment, that is, escape from custody, in violation of 18 U.S.C.

§§ 751(a) and 4082; and (4) find defendant shall remain in custody until sentencing in this

matter [Doc. 18].       Neither party filed a timely objection to the Report and

Recommendation. After reviewing the record, the Court agrees with the Magistrate

Judge’s Report and Recommendation. Accordingly, the Court ACCEPTS and ADOPTS

the Magistrate Judge’s Report and Recommendation [Doc. 18] pursuant to 28 U.S.C. §

636(b)(1) and ORDERS as follows:

       (1)    Defendant’s motion to withdraw his not guilty plea is GRANTED.

       (2)    His plea of guilty to the charge in the Indictment is ACCEPTED;
(3)   Defendant is hereby ADJUDGED guilty of the charge set forth in the

      Indictment, that is, escape from custody, in violation of 18 U.S.C. §§ 751(a)

      and 4082; and

(4)   Defendant SHALL REMAIN IN CUSTODY until sentencing in this

      matter.

SO ORDERED.

ENTER:




                          ____________________________________________
                          PAMELA L. REEVES
                          CHIEF UNITED STATES DISTRICT JUDGE
